Judgment and order affirmed, with costs. Memorandum: The evidence warrants the finding by the jury that the appellant was negligent in failing to have his ear under control at the fork in view of the fact that the approaching car was clearly visible by its headlights for several hundred feet and at all times thereafter up to the moment of the collision. If, as appellant said, after the accident, he did not see the approaching car, this was a further factor for the jury to consider in determining the question of appellant’s negligence in the resulting accident. All concur. (The judgment is for plaintiff in an automobile negligence action. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor JJ.